                                              ORIGINAL
KENHM.PRICE #10523
United States Attorney
District of Hawaii                                          FILED IN THE
                                                    UNITED STATES DISTRICT COURT
                                                        DISTRICT OF HAWAII
MICAH SMITH
Deputy Chief, Criminal Division                             JUL - 3 2019
                                                      J
                                                    at'  o'clock and^^mln. ^ M W
REBECCA A.PERLMUTTER                                    SUE BEITIA, CLERK      •
Assistant U.S. Attorney
Room 6100,PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808)541-2850
Facsimile: (808)541-2958
Email: Rebecca.Perlmutter@usdoj.gov

                IN THE UNITED STATES DISTRICT COURT


                         FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                  CR. NO. 19-00088 HG


                     Plaintiff,             MEMORANDUM OF PLEA
                                            AGREEMENT
       vs.

                                            DATE: July 3, 2019
LYNDIE KAUm,                                TIME: 2:30 p.m.
                                            JUDGE: Hon. Helen Gillmor
                     Defendant.




                 MEMORANDUM OF PLEA AGREEMENT


     Pursuant to Rule 11 ofthe Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA,by its attorney, the United States Attorney for
the District ofHawaii, and the defendant, LYNDIE KLAUHI, and her attorney,

Barry Edwards, Esq., have agreed upon the following:

                                 THE CHARGES


      1.     The defendant acknowledges that she has been charged in an

Information with violating Title 18, United States Code, Section 4,

      2.     The defendant has read the charge against her contained in the

Information, and that charge has been fully explained to her by her attorney.

      3.     The defendant fully understands the nature and elements ofthe crime

with which she has been charged.

                              THE AGREEMENT


      4.    The defendant agrees to waive indictment and enter a voluntary plea

of guilty to Information, which charges her with having knowledge ofthe

commission of a federal felony offense, concealing and not making known as soon

as possible the authorities. The defendant is aware that she has the right to have

this felony asserted against her by way of grand jury indictment. The defendant

hereby waives this right and consents that this offense may be charged against her

by way ofthe Information. In retum,the U.S. Attorney's Office for the District of

Hawaii agrees:(1)to move to dismiss Coimts 22 through 25 ofthe Superseding

Indictment in Grim. No. 18-00101 HG as to the defendant after sentencing, and(2)
not to file charges against the defendant related to the offenses described in the

Superseding Indictment in Crim. No. 18-00101 HG,based on information now

known to the government.

      5.     The defendant agrees that this Memorandum ofPlea Agreement shall

be filed and become part ofthe record in this case.

      6.     The defendant enters this plea because she is in fact guilty of having

knowledge ofthe commission of a federal felony offense, concealing and not

making known as soon as possible the authorities as charged in Information, and

she agrees that this plea is voluntary and not the result offorce or threats.

                                    PENALTIES


      7.     The defendant understands that the penalties for the offense to which

she is pleading guilty include:

             a.     A term ofimprisonment up to 3 years and a fme up to

$250,000.00, plus a term of supervised release up to 1 year.

             b.     In addition, the Court must impose a $100.00 special

assessment as to each count to which the defendant is pleading guilty. The

defendant agrees to pay $100.00 for each count to which she is pleading guilty to

the District Court's Clerk's Office, to be credited to said special assessments,

before the commencement of any portion of sentencing. The defendant
acknowledges that failure to make such full advance payment in a form and

manner acceptable to the prosecution will allow, though not require, the

prosecution to withdraw from this Agreement at its option.

             c.     Restitution. The Court must also award restitution pursuant to

Title 18, United States Code, Section 3663A,to the persons and entities victimized

by the defendant's offenses. The defendant understands that the Court will

determine the amounts ofrestitution to be ordered, as well as the persons and

entities entitled to such restitution, with the assistance ofthe United States

Probation Office. The defendant agrees to pay restitution for all losses caused by

the defendant's conduct,including to pay jointly and severally for losses caused by

the wire fraud scheme associated with Neil Kauhi as described in Crim.

No. 18-00101. See 18 U.S.C. § 3663(a).

             d.     Consequences of Conviction for Non-U.S. Citizens. The

defendant has been advised by counsel and understands that because the defendant

is not a citizen ofthe United States, the defendant's conviction in this case may

have adverse immigration consequences,including the defendant's removal,

deportation, or denaturalization from the United States. The defend^t may also

be denied United States citizenship and admission to the United States in the

future.
                          FACTUAL STIPULATIONS


      8.     The defendant admits the following facts and agrees that they are not

a detailed recitation, but merely an outline of what happened in relation to the

charge to which the defendant is pleading guilty:

             a.    From in or around October 2012 through in or around April

2018,the defendant, LYNDIE KAUHI,did not notify the authorities and took

steps to conceal the wire and mail fraud scheme ofN.K. by, among other things,
depositing and transferring investors' funds into personal bank accounts only in her

name and her and N.K.'s name to spend some ofthe investors' funds on her and

N.K.'s personal expenses, and making misleading statements and material

omissions about N.K.'s fraud scheme when the FBI interviewed the defendant on

November 8, 2017, when in fact she knew by that time that N.K. was engaged in a

scheme to defraud investors.

             b.    The defendant knew that N.K.'s fraud scheme was a federal

offense in that the FBI was investigating the fraud, and that wire transfers and the

U.S. mail, emails, and texts were used in furtherance ofthe scheme. The

defendant also knew that the potential punishment exceeded one year in prison.

      9.     Pursuant to CrimLR 32.1(a)ofthe Local Rules ofthe United States

District Court for the District ofHawaii,the parties agree that the charge to which
the defendant is pleading guilty adequately reflects the seriousness ofthe actual

offense behavior and that accepting this Agreement will not undermine the

statutory purposes ofsentencing.

                        SENTENCING STIPULATIONS

       10.   Pursuant to CrimLR 32.1(b)ofthe Local Rules ofthe United States

District Court for the District of Hawaii and Section 6B1.4 ofthe Sentencing

Guidelines, the parties stipulate to the following for the purpose ofthe sentencing

ofthe defendant in connection with this matter:

             a.     As ofthe date ofthis Agreement, it is expected that the

defendant will enter a plea of guilty prior to the commencement oftrial, will

truthfully admit her involvement in the offense and related conduct, and will not

engage in conduct that is. inconsistent with such acceptance ofresponsibility. If

all ofthese events occur, and the defendant's acceptance ofresponsibility

continties through the date ofsentencing, a downward adjustment of2 levels for

acceptance ofresponsibility will be appropriate. See U.S.S.G. § 3El.l(a) and

Application Note 3.

             b.    The United States Attorney agrees that the defendant's

agreement herein to enter into a guilty plea constitutes notice ofintent to plead

guilty in a timely manner,so as to permit the government to avoid preparing for
trial as to the defendant. Accordingly, the United States Attorney anticipates

moving in the Government's Sentencing Statement for a one-level reduction in

sentencing offense level pursuant to Guideline § 3E1.1(b)(2), ifthe defendant is

otherwise eligible. The defendant understands that notwithstanding its present

intentions, and still within the Agreement,the prosecution reserves the rights(1)to

argue to the contrary in the event ofreceipt ofnew information relating to those

issues, and(2)to call and examine witnesses on those issues in the event that either

the United States Probation Office finds to the contrary ofthe prosecution's

intentions or the Court requests that evidence be presented on those issues.

      11.    The parties agree that notwithstanding the parties' Agreement herein,

the Court is not bound by any stipulation entered into by the parties but may, with

the aid ofthe presentence report, determine the facts relevant to sentencing. The

parties understand that the Court's rejection of any stipulation between the parties

does not constitute a refusal to accept this Agreement since the Court is expressly

not bound by stipulations between the parties.

      12.    The parties represent that as ofthe date ofthis Agreement there are no

material facts in dispute.
                         APPEAL/COLLATERAL REVIEW


      13.    The defendant is aware that she has the right to appeal her conviction

and the sentence imposed. The defendant knowingly and volimtarily waives the

right to appeal, except as indicated in subparagraph "b" below, her conviction and

any sentence within the Guidelines range as determined by the Court at the time of

sentencing, and any lawful restitution order imposed, or the manner in which the

sentence or restitution order was determined, on any groimd whatsoever, in

exchange for the concessions made by the prosecution in this Agreement. The

defendant understands that this waiver includes the right to assert any and all

legally waivable claims.

             a.    The defendant also waives the right to challenge her conviction

or sentence or the manner in which it was determined in any collateral attack,

including, but not limited to, a motion brought under Title 28, United States Code,

Section 2255, except that the defendant may make such a challenge(1)as

indicated in subparagraph "b" below, or(2)based on a claim ofineffective

assistance of counsel.


             b.    Ifthe Court imposes a sentence greater than specified in the

guideline range determined by the Court to be applicable to the defendant, the

defendant retains the right to appeal the portion of her sentence greater than

                                          8
specified in that guideline range and the manner in which that portion was

determined and to challenge that portion of her sentence in a collateral attack.

             c.     The prosecution retains its right to appeal the sentence and the

manner in which it was determined on any ofthe grounds stated in Title 18, United

States Code, Section 3742(b).

                           FINANCIAL DISCLOSURE


      14.    In coimection with the collection of restitution or other financial

obligations that may be imposed upon her, the defendant agrees as follows:

             a.    The defendant agrees to fully disclose all assets in which she

has any interest or over which she exercises control, directly or indirectly,

including any assets held by a spouse, nominee, or third party. The defendant

rmderstands that the United States Probation Office(USPO)will conduct a

presentence investigation that will require the defendant to complete a

comprehensive financial statement. To avoid the requirement ofthe defendant

completing financial statements for both the USPO and the government,the

defendant agrees to truthfully complete a financial statement provided to the

defendant by the United States Attorney's Office. The defendant agrees to

complete the disclosure statement and provide it to the USPO within the time

jfiame required by the United States Probation officer assigned to the defendant's
case. The defendant understands that the USPO will in turn provide a copy ofthe

completed financial statement to the United States Attorney's Office. The

defendant agrees to provide written updates to both the USPO and the United

States Attorney's Office regarding any material changes in circumstances, which

occur prior to sentencing, within seven days ofthe event giving rise to the changed

circumstances. The defendant's failure to timely and accurately complete and

sign the financial statement, and any written update thereto, may,in addition to any

other penalty or remedy, constitute the defendant's failure to accept responsibility

underU.S.S.G§3El.l.

             b.     The defendant expressly authorizes the United States

Attorney's Office to obtain her credit report. The defendant agrees to provide

waivers, consents, or releases requested by the United States Attorney's Office to

access records to verify the financial information, such releases to be valid for a

period extending 90 days after the date ofsentencing. The defendant also

authorizes the United States Attorney's Office to inspect and copy all financial

documents and information held by the USPO.

             c.    Prior to sentencing, the defendant agrees to notify the Financial

Litigation Unit ofthe U.S. Attorney's Office before making any transfer of an

interest in property with a value exceeding $1,000 owned directly or indirectly,

                                         10
individually or jointly, by the defendant, including any interest held or owned

under any name,including trusts, partnerships, and corporations.

                                  FORFEITURE


      15.    As part of her acceptance ofresponsibility, the defendant agrees not to

assert any claim or interest in or otherwise contest in any forum the forfeiture of

property from and involving Neil Kauhi in Crim. No. 18-00101 HG,including

forfeiture ofthe funds seized from escrow accounts in connection with the sale of

real property as identified in the forfeiture allegations ofthe Superseding

Indictment in Crim. No. 18-00101 HG.


                         IMPOSITION OF SENTENCE


      16.    The defendant understands that the District Court in imposing

sentence will consider the provisions ofthe Sentencing Guidelines. The defendant

agrees that there is no promise or guarantee ofthe applicability or non-applicability

of any Guideline or any portion thereof, notwithstanding any representations or

predictions from any source.

      17.    The defendant understands that this Agreement will not be accepted or

rejected by the Court until there has been an opportunity by the Court to consider a

presentence report, unless the Court decides that a presentence report is

unnecessary. The defendant understands that the Court will not accept an

                                         11
agreement unless the Court determines that the remaining charge adequately

reflects the seriousness ofthe actual offense behavior and accepting the Agreement

will not undermine the statutory purposes of sentencing.

                         WAIVER OF TRIAL RIGHTS


      18.    The defendant understands that by pleading guilty she surrenders

certain rights, including the following:

             a.    Ifthe defendant persisted in a plea ofnot guilty to the charges

against her,then she would have the right to a public and speedy trial. The trial

could be either ajury trial or a trial by ajudge sitting without a jury. The

defendant has a right to ajury trial. However,in order that the trial be conducted

by the judge sitting without ajury, the defendant, the prosecution, and the judge all

must agree that the trial be conducted by the judge without a jury.

             b.    Ifthe trial is ajury trial, the jury would be composed oftwelve

laypersons selected at random. The defendant and her attorney would have a say

in who the jurors would be by removing prospective jurors for cause where actual

bias or other disqualification is shown, or without cause by exercising peremptory

challenges. The jury would have to agree imanimously before it could return a

verdict of either guilty or not guilty. The jury would be instructed that the




                                           12
defendant is presumed innocent, and that it could not convict her unless, after

hearing all the evidence, it was persuaded of her guilt beyond a reasonable doubt.

             c.     Ifthe trial is held by a judge without a jury, the judge would

find the facts and determine, after hearing all the evidence, whether or not he or

she was persuaded ofthe defendant's guilt beyond a reasonable doubt.

             d.     At a trial, whether by a jury or a judge,the prosecution would

be required to present its witnesses and other evidence against the defendant. The

defendant would be able to confi'ont those prosecution witnesses and her attorney

would be able to cross-examine them. In turn, the defendant could present

witnesses and other evidence on her own behalf. Ifthe witnesses for the

defendant would not appear voluntarily, the defendant could require their

attendance through the subpoena power ofthe Court.

             e.     At a trial, the defendant would have a privilege against

self-incrimination so that she could decline to testify, and no inference of guilt
                                        V




could be drawn firom her refusal to testify.

      19.    The defendant understands that by pleading guilty, she is waiving all

ofthe rights set forth in the preceding paragraph. The defendant's attorney has

explained those rights to her, and the consequences ofthe waiver ofthose rights.




                                            13
                         USE OF PLEA STATEMENTS


      20.    If, after signing this Agreement,the defendant decides not to plead

guilty as provided herein, or ifthe defendant pleads guilty but subsequently makes

a motion before the Court to withdraw her guilty plea and the Court grants that

motion,the defendant agrees that any admission of guilt that she makes by signing

this Agreement or that she makes while pleading guilty as set forth in this

Agreement may be used against her in a subsequent trial ifthe defendant later

proceeds to trial. The defendant volimtarily, knowingly, and intelligently waives

any protection afforded by Rule 11(f) ofthe Federal Rules of Criminal Procedure

and Rule 410 ofthe Federal Rules ofEvidence regarding the use of statements

made in this Agreement or during the course ofpleading guilty when the guilty

plea is later withdrawn. The only exception to this paragraph is where the

defendant fully complies with this Agreement but the Court nonetheless rejects it.

Under those circumstances,the United States may not use those statements ofthe

defendant for any purpose.

      21.    The defendant understands that the prosecution will apprise the Court

and the United States Probation Office ofthe nature, scope and extent ofthe

defendant's conduct regarding the charges against her, related matters, and any

matters in aggravation or mitigation relevant to the issues involved in sentencing.

                                         14
      22.    The defendant and her attorney acknowledge that, apart from any

written proffer agreements,if applicable, no threats, promises, agreements or

conditions have been entered into by the parties other than those set forth in this

Agreement,to induce the defendant to plead guilty. Apart from any written

proffer agreements, if applicable, this Agreement supersedes all prior promises,

agreements or conditions between the parties.

      23.    To become effective, this Agreement must be signed by all signatories

listed below.




                                         15
       24.   Should the Court refuse to accept this Agreement, it is null and void

and neither party shall be bound thereto.

             DATED: Honolulu, Hawaii,          1

AGREED:


KENJIM.PRICE
United States Attorney
District of Hawaii




MICAH SMITH                                  BARRY EDWARDS
Demitv ChiefTtlnr          ivision           Attorney for Defendant



               perlMjtt^                     lStoekauhi
"Assistant U.S. Attorney                     Defendant




                                        16
